DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-12, and 14-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ninan et al1 (“Ninan”).
Regarding claim 1,  Ninan teaches a method of operating a data processing system, the data processing system comprising (note that the method and system on which the method operates are explained and rejected below):
a processor operable to generate frames for display (see paragraphs 0082-0086 teaching to “provide to a downstream recipient device with a video signal comprising a plurality of image layers” such as the image frame in figure 200 with a processor such that the processor is part of this “upstream” device which is “configured to receive the omnidirectional image (e.g., in an input, from scene-referred images acquired by one or more camera systems, from a non-transitory storage, from a video source, from a source video signal, from a studio released version, etc.) with a spatial resolution no less than the highest spatial resolution of all the image layers generated by the one or more upstream devices to represent the omnidirectional image” and “[b]ased on a view direction of the viewer determined for the omnidirectional image, the one or more upstream device can generate the plurality of image layers (200) to represent the omnidirectional image and can further determine to which vision field region of the eye of the viewer (relative to the view direction) each image layer in the plurality of image layers (200) corresponds” and further “[b]ased on a specific vision field region to which each image layer in the plurality of image layers (200) corresponds, the one or more upstream devices may generate a set of pixel values for pixels (or positions) represented in the image layer” such that this is a processor operable to generate frames for display on the display with the set of pixels generated being frames for display on the display); and
a display processor operable to provide frames generated by the processor to a display for display (see Ninan, paragraph 0155-0162 and figure 3B where “image rendering system 324-1” functions as a display processor which processes the frames from the processor (through bidirectional data flow 314) and provides them to the display for display such as “displays 320” noted above such that “the image rendering system (324-1) is configured to generate omnidirectional video content to be rendered on the user's display” and “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)”), the display processor comprising (as noted above, the “image rendering system 324-1” corresponds to the display processors and comprises the following stages as explained in each instance):
an input stage operable to read data of input frames (see Ninan, paragraphs 0155-0162 and figure 3B teaching an input stage operable to read data of input frames such as the “image layer receiver (316) comprises software, hardware, a combination of software and hardware, etc., configured to … via a bidirectional data flow 314…receive an overall video stream comprising different video sub-streams for pluralities of image layers encoded with different spatial resolutions and/or different frame rates; etc”);
an output stage operable to provide frames for display to the display (see Ninan, paragraphs 0155-0162 and figure 3B teaching a “display manager(318) comprises software, hardware, a combination of software and hardware, etc., configured to perform display management operations on the omnidirectional video content to be rendered on the image displays (320), where the omnidirectional video content is decoded and composited from the video sub-streams in the overall video stream received by the image rendering system (324-1)” and  “output display managed omnidirectional video content to the image displays (320) for rendering; etc” thus functioning as an output stage to provide frames for display to “displays 320”); and
at least one transformation stage (see Ninan, paragraphs 0155-0162 and figure 2B teaching that the “display manager 318” also functions as a transformation stage as it may be “configured to perform display management operations on the omnidirectional video content to be rendered on the image displays (320), where the omnidirectional video content is decoded and composited from the video sub-streams in the overall video stream received by the image rendering system (324-1)” where decoding and compositing are forms of transformation; see also Ninan, supra, teaching “[a]dditionally, optionally, or alternatively, some or all of image rendering operations such as view direction tracking, motion detection, position detection, rotation determination, transformation between coordinate systems, temporal dampening of time-varying image parameters, any other temporal manipulation of image parameters, display management, content mapping, tone mapping, color mapping, field-of-view management, prediction, navigations through mouse, trackball, keyboard, foot tracker, actual body motion, etc., may be performed by the image rendering system (324-1)” such that again “image rendering system 324-1” functions to have at least one transformation stage and thus is the display processor comprising such a transformation stage; see also paragraphs 0116-0125 and figure 2B teaching “an example plurality of image layers representing an omnidirectional image” which are “encoded into a video signal from one or more upstream devices (e.g., video streaming server(s), etc.) to a downstream recipient device (e.g., a video streaming client, etc.)” where for example this “downstream recipient device” is equivalent to the display processor providing input frames for display and “the video signal may comprise a first image layer (e.g., 202, etc.) that covers a focal-vision region of the viewer's vision field, up to 30 angular degrees from the viewer's view direction” as well as a “second image layer (e.g., 204, etc.) that covers a mid-peripheral region of the viewer's vision field, up to 60 angular degrees from the viewer's view direction” and further “[a]dditionally, optionally or alternatively, the video signal may further comprise additional image layers (e.g., 206 of FIG. 2A, etc.) that cover regions outside the mid-peripheral region of the viewer's vision field and the focal-vision region” where using these layers which are input different resolution versions of the frame from the frame generating processor, the recipient device display processor may be able to transform this input data such as when in “an omnidirectional video application” at a downstream display processor, “the viewer may occasionally make a head movement (e.g., rotation, translation, or a combination of rotation and translation, etc.) or otherwise move the viewer's field of view,” and in some embodiments where “memory buffers may be updated with relatively moderate or slow frame rates (or buffer refresh rate(s)) (or with a relatively small number of frames per second), as compared with changes in the viewer's view direction and/or changes in image content in the omnidirectional images” then the display processor functions to contain a transformation stage where “recipient device, or an image processing device operating in conjunction therewith, may be configured to locally adapt to the changes in the changes in the viewer's view direction and/or the changes in image content in the omnidirectional images at a relatively high frame rate (or buffer refresh rate) (or with a high number of frames per second) for the purpose of rendering subsequent omnidirectional images contemporaneous with the changes in the viewer's view direction” meaning that the display processor transforms such input data with respect to the view orientation of the user as further explained in paragraphs 0126-0133 where “as illustrated in FIG. 2C, the viewer's view moves from a first view direction 208-1 to a second view direction 208-2” and to “ender the second omnidirectional image at the second time point, the recipient device (or an image processing device operating in conjunction therewith) may dynamically and locally generate an updated focal-vision image layer corresponding to a focal-vision region of the viewer's vision field in reference to the second view direction (208-2) by combining: (i) an image sub-region 210 (diagonal fill pattern) from a transmitted focal-vision image layer (which still corresponds to a focal-vision region of the viewer's vision field at the first time point) in the second plurality of image layers; and (ii) an image sub-region 212 (dot fill pattern) from other image layer(s) (which correspond to peripheral region(s) or non-focal-vision region(s) of the viewer's vision field at the first time point) in the second plurality of image layers that make up the second omnidirectional image” such that this is the display processor transformation stage as it transforms the image layer data into appropriately rendered data based on data indicating which versions of image sub regions to use) operable to:
generate a view orientation transformed output frame using data of an input frame read by the input stage (note that “view orientation transformed output frame” is considered to be any output frame generated based on considering view orientation information related to an input frame, where such an input frame is transformed in view of any view orientation information such that a “view orientation transformed output frame” is an input frame which has been transformed in some manner based on a view orientation;
see Ninan, paragraphs 0147-0162 and figure 2B where display processor 324-1 has a transformation stage as noted above and this transformation stage is operable to generate a view orientation transformed output frame using data of an input frame read by the input stage as the “image layer receiver 316” for example receives the image frames and display data for the different regions of each frame in “layers” with the “layers” encoding display data according to a view orientation of a “view direction at a given time” which is “tracked while the viewer is viewing omnidirectional video content” such that the processing by the display processor of the frames generates view orientation transformed output frames using data of an input frame read by the input stage as it reads the image layer data corresponding to the view orientation which is sent by the processor and transforms the data through “image rendering operations” which all take into account a view orientation; 
see further Ninan as explained above, paragraphs 0126-0133 and figure 2C showing another more specific transformation performed in a transformation stage by the display processor of the “recipient device” which may “dynamically and locally generate an updated focal-vision image layer corresponding to a focal-vision region of the viewer's vision field in reference to the second view direction (208-2) by combining: (i) an image sub-region 210 (diagonal fill pattern) from a transmitted focal-vision image layer (which still corresponds to a focal-vision region of the viewer's vision field at the first time point) in the second plurality of image layers; and (ii) an image sub-region 212 (dot fill pattern) from other image layer(s) (which correspond to peripheral region(s) or non-focal-vision region(s) of the viewer's vision field at the first time point) in the second plurality of image layers that make up the second omnidirectional image” such that the images displayed are view orientation transformed frames using data of an input frame read by the input stage);
the method comprising: 
the processor generating, for a frame to be displayed, plural different resolution versions of the frame to be displayed (see Ninan, paragraphs 0082-0100 and figure 2A teaching to “provide to a downstream recipient device with a video signal comprising a plurality of image layers” such as the image frame in figure 200 with a processor such that the processor is part of this “upstream” device which is “configured to receive the omnidirectional image (e.g., in an input, from scene-referred images acquired by one or more camera systems, from a non-transitory storage, from a video source, from a source video signal, from a studio released version, etc.) with a spatial resolution no less than the highest spatial resolution of all the image layers generated by the one or more upstream devices to represent the omnidirectional image” and “[b]ased on a view direction of the viewer determined for the omnidirectional image, the one or more upstream device can generate the plurality of image layers (200) to represent the omnidirectional image and can further determine to which vision field region of the eye of the viewer (relative to the view direction) each image layer in the plurality of image layers (200) corresponds” and further “[b]ased on a specific vision field region to which each image layer in the plurality of image layers (200) corresponds, the one or more upstream devices may generate a set of pixel values for pixels (or positions) represented in the image layer” such that this is a processor generating for a frame to be displayed, plural different resolution versions of the frame to be displayed where as in figure 2A the “layers” 202, 204, and 206 are examples of plural different resolutions of the frame to be displayed where for example “the second image layer (204) may have a lower spatial resolution than the first image layer (202) but may have a higher spatial resolution than the third image layer (206)” and “the omnidirectional image may be partitioned into three image layers 202, 204 and 206, as shown in FIG. 2A” such that again these image layers correspond to the different resolution versions of the frame to be displayed), each different resolution version covering an area of the frame to be displayed, wherein at least some of the areas of the different resolution versions overlap in their coverage of the frame (see Ninan, paragraphs 0082-0100 as explained above teaching each different resolution version covering an area of the frame to be displayed and see paragraph 0115 teaching “two adjacent image layers in the plurality of image layers (200) may partly overlap spatially with each other” and “values for pixels in the partially overlapped sub-regions of the two adjacent image layers may be used for decontouring, debanding, anti-aliasing, etc., for the purpose of removing visual artifacts that could otherwise be introduced in boundaries of the adjacent image layers”);
providing to the display processor data indicative of which resolution version of the frame generated by the processor is to be used for each of plural respective regions of a view orientation transformed output version of the frame to be generated by the display processor for display (see Ninan, paragraphs 0155-0162 and figure 2C where the display processor 324-1 is provided data indicative of which resolution version of the frame generated by the processor is to be used for respective regions of a view orientation transformed output version of the frame to be generated by the display processor for display as the “image rendering system (324-1) is configured to generate omnidirectional video content to be rendered on the user's display” where “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)” where the produced display data exemplified in images figures 2A-2B have the resolution versions of the frame sent and designated by region based on view orientation such that the display processor 324-1 takes this input and renders on the display the composited versions based on the view orientation such that the view orientation is the data indicative of which version of any frame is to be used as this determines the resolutions that must be presented to the proper region of the eye; 
further, in a more specific example, see Nina, paragraphs 0126-0133 and figure 2C as noted above the display processor may also be provided data indicative of which resolution version of the frame generated is to be used for respective regions of the output frame based on the view orientation in the process of “dynamically and locally” generating an “updated focal-vision image layer corresponding to a focal-vision region of the viewer’s vision field in reference to the second view direction” where this direction indicates which version to use as “[i]n dynamically and locally generating the updated focal-vision image layer to cover the (actual) focal-vision region (in the viewer's vision field) at the second time point, pixel values of the image sub-region (212) may be upsampled, whereas pixel values of the image sub-region (210) may not be upsampled or may be much less upsampled as compared with the image sub-region (212)” such that here again the view direction indicates exactly which resolution version of the frame to be used ), wherein each of the respective regions corresponds to one or more positions of the view orientation transformed output version of the frame, and wherein said data provided to the display processor indicates to the display processor for each of the respective regions whether to use a single or plural of the different resolution versions of the frame for the one or more positions of the respective region (see Ninan, paragraphs 0126-0133 and figure 2C as explained above where the downstream device takes the new viewpoint direction data as indicating where the eye regions are located such that the proper version of the frame with a proper resolution can be displayed and when “dynamically and locally generating the updated focal-vision image layer to cover the (actual) focal-vision region (in the viewer's vision field) at the second time point, pixel values of the image sub-region (212) may be upsampled, whereas pixel values of the image sub-region (210) may not be upsampled or may be much less upsampled as compared with the image sub-region (212)” this means that in some cases a single different resolution version for the one or more positions may be used or plural different resolutions may be used and the proper upsampling or transform operations are performed by the local display processor such that the viewpoint data again indicates which resolution versions of the frame to use );
the input stage of the display processor reading data of some or all of the plural different resolution versions of the frame to be displayed generated by the processor (see Ninan, paragraphs 0155-0162 and figure 3B where input stage “image layer receiver 316” reads data of some or all of the plural different resolution versions of the frame to be displayed as it “configured to … via a bidirectional data flow 314…receive an overall video stream comprising different video sub-streams for pluralities of image layers encoded with different spatial resolutions and/or different frame rates; etc” such that it reads the image layers which are different resolution versions of the frames to be displayed generated by the processor);
the display processor generating a view orientation transformed output version of the frame to be displayed using data from the plural different resolution versions of the frame to be displayed generated by the processor read by the input stage based on the data indicative of which resolution version of the frame generated by the processor is to be used for respective regions of the view orientation transformed output version of the frame to be displayed (see Ninan, paragraphs 0155-0162 and figure 3B where the “image rendering system 324-1” generates such a view orientation transformed output version of the frame as it uses the data from the plural different resolution version of the frame (from the layers 202, 205, 206 from figures 2A-2B for example) and this is based on the input stage receiving the data indicative of which resolution version of the frame is to be used for respective region of the view orientation transformed output version of the frame to be displayed such that “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)” and where more specifically as in paragraphs 0125-0133 as explained above, the display processor “recipient device, or an image processing device operating in conjunction therewith, may be configured to locally adapt to the changes in the changes in the viewer's view direction and/or the changes in image content in the omnidirectional images at a relatively high frame rate (or buffer refresh rate) (or with a high number of frames per second) for the purpose of rendering subsequent omnidirectional images contemporaneous with the changes in the viewer's view direction” such that this entails the display processor generating a view orientation transformed output version of the frame such as in the teaching to “render the second omnidirectional image at the second time point, the recipient device (or an image processing device operating in conjunction therewith) may dynamically and locally generate an updated focal-vision image layer corresponding to a focal-vision region of the viewer's vision field in reference to the second view direction (208-2) by combining: (i) an image sub-region 210 (diagonal fill pattern) from a transmitted focal-vision image layer (which still corresponds to a focal-vision region of the viewer's vision field at the first time point) in the second plurality of image layers; and (ii) an image sub-region 212 (dot fill pattern) from other image layer(s) (which correspond to peripheral region(s) or non-focal-vision region(s) of the viewer's vision field at the first time point) in the second plurality of image layers that make up the second omnidirectional image” such that the local recipient display processor is generating these view orientation transformed outputs using the appropriate data from each version of the frame based on the viewpoint data indicating which versions are necessary in order to render the appropriate resolution to the optimal portion of the eye);
and the output stage of the display processor providing the view orientation transformed output version of the frame to the display for display (see Ninan, supra, where “image displays 320” are provided “omnidirectional video content to be rendered on the user’s display” which are the view orientation transformed output version of the frames which are displayed by the respective display ).
Regarding claim 2, Ninan teaches all that is required as applied to claim 1 above and further teaches wherein the different resolution versions of the frame are each only generated for some but not all of the overall frame (see Ninan, paragraphs 0114-0115 teaching in “some embodiments, while the plurality of image layers (200) collectively covers the entirety of all spatial regions in the omnidirectional image, no two adjacent image layers in the plurality of image layers (200) have overlapping pixels (or positions) represented in the omnidirectional image” and in “some other embodiments, two adjacent image layers in the plurality of image layers (200) may partly overlap spatially with each other” such that in the portions where there is no overlapping the version of the frame is not generated for the whole spatial region but only for its region and the overlapping area functioning as above).
Regarding claim 4, Ninan teaches all that is required as applied to claim 1 above and further teaches wherein the data indicative of which resolution version of the frame generated by the processor is to be used for respective regions of a view orientation transformed output version of the frame to be generated by the display processor for display comprises one of:
a two-dimensional array representing the area of the output frame to be displayed, with respective data element positions within the array then indicating which resolution version of the frame to use for that region within the output frame (see Ninan, paragraphs 0068-0071 and figure 2A teaching an “omnidirectional image as described herein can be represented in any of a wide variety of coordinate systems such as a World coordinate system, a coordinate system stationary to a camera system, a coordinate system fixed relative to a spatial environment, etc” and “spatial position in the omnidirectional image may be either an absolute position (e.g., represented in the World coordinate system, etc.) or a relative position (e.g., represented in a relative coordinate system stationary to the camera system, etc.)” where for example, “the x coordinate value of the specific (x, y) coordinate values may correspond to a specific longitudinal degree (ranging from 0 to 360 angular degrees) in the omnidirectional image representation in a 3D space, whereas the y coordinate value of the (x, y) coordinate values may correspond to a specific latitudinal degree (ranging from 0 to 180 angular degrees) in the omnidirectional image representation in the 3D space” where an “image layer may logically represent an image frame containing a set of pixel values at a set of pixels (or positions) in the omnidirectional image” and  “[i]ndividual shapes (e.g., rectangle, polygonal shapes, regular shapes, irregular shapes, etc.) and individual sizes of image layers and/or corresponding buffers used to store the image layers may be reshaped or resized dynamically,” such that the data indicative of which resolution version of the frame to be generated may be as in figures 2A and 2B where a 2D array representing the area of the output frame to be displayed is produced and indicates which resolution version of the frame to be used for each region with further explanation of the image layers/versions in paragraphs 0082-0125);
a bounding box that defines the output frame regions where the highest resolution version of the frame is to be used (see Ninan, paragraphs 0068-0071 and figures 2A and 2B as explained above where the array above effectively acts as a bounding box that defines the region where the highest resolution version of the frame is to be used such as in the foveal region); and
transparency values that are associated with the different resolution versions of the frame.
Regarding claim 5, Ninan teaches all that is required as applied to claim 1 above and further teaches wherein:
the display processor generates the view orientation transformed output version of the frame to be displayed using data from the plural different resolution versions of the frame based on the data indicative of which resolution version of the frame is to be used for respective regions of the output version of the frame by (addressed above, specifics addressed below):
for each of plural different resolution versions of the frame generated by the processor, generating a respective view orientation transformed version of that resolution version of the frame to be displayed (see Ninan, paragraphs 0155-0162 teaching that the “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)” and paragraph 0132 teaches that “different image layers may be processed differently by the recipient device with different transfer functions, different operational parameters, different mapping curves, different ranges, different image processing operations, different lookup tables (LUTs), etc” meaning that each version or image layer is transformed to its own respective view orientation transformed version in order to arrive at the composited/stitched together reconstructed version of the input frame); and
combining the plural view orientation transformed versions of the plural different resolution versions of the frame based on the data indicative of which resolution version of the frame is to be used for respective regions of the view orientation transformed output version of the frame to be displayed, to provide a view orientation transformed output version of the frame for display that comprises a combination of the view orientation transformed versions of the plural different resolution versions of the frame (see Ninan, supra, where as explained above, “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)” such that this unified or reconstructed imagery is a combination of the plural view orientation transformed versions of the frame and provides a view orientation transformed output version of the frame for display as a combination of the transformed different versions).
Regarding claim 6, Ninan teaches all that is required as applied to claim 1 above and further teaches wherein:
the display processor generates the view orientation transformed output version of the frame to be displayed using data from the plural different resolution versions of the frame based on the data indicative of which resolution version of the frame is to be used for respective regions of the output version of the frame by (addressed above, specifics addressed below):
a transformation stage of the display processor generating a view orientation transformed output frame for display from a combination of plural different resolution versions of the frame generated by the processor based on the data indicating which resolution version to use for which regions of the output frame (see Ninan, paragraphs 0149-0162 and figures 3A-3B where the processor of figure 3A sends data indicating which resolution version to use for which frame such as image layer data as in figures 2A-2B as explained above with the display processor ”image rendering system 324-1” transforming the input frame where “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)” and “[d]e-blocking operations, de-contouring operations, blurring operations, etc., may be performed as a part of compositing the unified imagery to be rendered on the user's display” such that the input data is transformed based on the view orientation dictating the data which is sent and how it is then processed with each layer then being composited together to give an accurate view from the current view orientation of the user;
see additionally and/or alternatively, Ninan, paragraphs 0126-0133 teaching the display processor such as image rendering system 324-1 or “recipient device, or an image processing device operating in conjunction therewith, may be configured to locally adapt to the changes in the changes in the viewer's view direction and/or the changes in image content in the omnidirectional images at a relatively high frame rate (or buffer refresh rate) (or with a high number of frames per second) for the purpose of rendering subsequent omnidirectional images contemporaneous with the changes in the viewer's view direction” where this adaptation involves “combining: (i) an image sub-region 210 (diagonal fill pattern) from a transmitted focal-vision image layer (which still corresponds to a focal-vision region of the viewer's vision field at the first time point) in the second plurality of image layers; and (ii) an image sub-region 212 (dot fill pattern) from other image layer(s) (which correspond to peripheral region(s) or non-focal-vision region(s) of the viewer's vision field at the first time point) in the second plurality of image layers that make up the second omnidirectional image” and for example when  “generating the updated focal-vision image layer to cover the (actual) focal-vision region (in the viewer's vision field) at the second time point, pixel values of the image sub-region (212) may be upsampled, whereas pixel values of the image sub-region (210) may not be upsampled or may be much less upsampled as compared with the image sub-region (212)” meaning that the view orientation transformed output version of the frame is generated by a transformation stage generating a view orientation transformed output frame for display using a combination of different resolution versions of the frame (the different image layers) based on the data indicating which resolution version to use for which regions of the output frame as which version to use in each area dictates how to sample and display the content according to the new view orientation). 
Regarding claim 7, Ninan teaches all that is required as applied to claim 6 above and further teaches wherein:
the display processor generates the view orientation transformed output version of the frame to be displayed using data from the plural different resolution versions of the frame based on the data indicative of which resolution version of the frame is to be used for respective regions of the output version of the frame by (addressed above, specifics addressed below):
a transformation stage of the display processor, for each of plural data elements in the view orientation transformed output version of the frame being generated (note this transformation stage is continued on from the transformation stage described in paragraphs 0126-0133 and figure 2C where each of plural data elements in the view orientation transformed output version correspond to the “plurality of image layers” which are transformed to eventually form the composite frame for display and those data elements or layers which are being processed according to the view orientation being tracked):
determining a set of one or more input frame positions to be sampled to provide the data values for the data element in the output view orientation transformed frame (see Ninan, paragraphs 0126-0133 and figure 2C as explained above teaching input frame positions at different view positions with different view direction data such that these correspond to input frame positions to be sampled to provide the data values for the data element in the output view orientation transformed frame where for example data values for the data element correspond to those sampled to generate a display frame at the viewing position 208-2 and thus the set of frame positions in this example are those corresponding to display frames centered at view positions 208-1 and 208-2);
using the data indicative of which resolution version of the frame generated by the processor is to be used for respective regions of the view orientation transformed output version of the frame being generated to determine which version or versions of the plural different resolution versions of the frame generated by the processor to sample at the determined set of one or more input frame positions (see Ninan, supra, where the resolution data for each region of the output frame indicating which resolution version of the frame to use is used to sample at the determined set of input frame positions as for example “[i]n dynamically and locally generating the updated focal-vision image layer to cover the (actual) focal-vision region (in the viewer's vision field) at the second time point, pixel values of the image sub-region (212) may be upsampled, whereas pixel values of the image sub-region (210) may not be upsampled or may be much less upsampled as compared with the image sub-region (212)”); and
then sampling the so-determined different resolution version or versions of the input frame at the determined positions to provide the data values of the output view orientation transformed frame data element (see Ninan, supra, teaching as explained above that “[i]n dynamically and locally generating the updated focal-vision image layer to cover the (actual) focal-vision region (in the viewer's vision field) at the second time point, pixel values of the image sub-region (212) may be upsampled, whereas pixel values of the image sub-region (210) may not be upsampled or may be much less upsampled as compared with the image sub-region (212)” such that the different resolution versions of the input frames are sampled accordingly at the determined positions to provide the data values of the out view orientation transformed frame data element allowing the user to see an updated view consistent with their view orientation).
Regarding claim 8, Ninan teaches all that is required as applied to claim 1 above and further teaches wherein the processor is part of a host device and the display processor is part of a companion display device that is in communication with the host device (see Ninan, paragraphs 0149-0162 and figures 2A and 2B where the processor is part of a host device such as that in figure 2A and has been mapped as such above and the display processor corresponds to “image rendering system 324-1” which is part of a companion display device that is in communication with the host device for example “via a bidirectional data flow 314”; see also paragraphs 0163-0167 and figure 3C in which the processor is part of a host device 324-2 and also has display processor 324-1 and image displays 320 (see associated figure 2B) in communication with the host device which comprises the producing processing unit);
and the method comprises:
the host device:
determining the parts of the plural different resolution versions of a frame to be displayed generated by the processor that will be required by the display processor on the companion device when using the plural different resolution versions of the frame to generate an output frame for display (see Ninan, paragraphs 0149-0154 and figure 3A where at host device 300 it determines the parts of the plural different resolution versions of a frame to be displayed generated by the processor that will be required by the display processor 324-1 on the companion device 324-1 when using the plural different resolution versions of the frame as in paragraph 0152 teaching “to receive, via a bidirectional data flow 314, a viewer's view direction data; establish/determine the viewer's view directions (e.g., for each of the two eyes, etc.) over time in relation to a spatial coordinate system in which omnidirectional video content is to be rendered in the viewer's image rendering device (or display device); generate an overall video stream, etc” where the “overall video stream may comprise one or more video sub-streams for different image layers in pluralities of image layers representing the omnidirectional images” and “image layers in a plurality of image layers representing each of the omnidirectional images may be encoded with different spatial resolutions and/or different frame rates; provide/transmit the overall video stream via the bidirectional data flow 314 directly or indirectly through intermediate devices, etc.) to a video streaming client, a display device, a storage device, etc” such that the host determines the parts of the frames which will be displayed and generates the video stream of image layers); and
transmitting only the determined parts of the different resolution versions of the frame that have been generated to the companion device for use by the display processor on the companion display device (see Ninan, supra, where the “overall video stream” taught by Ninan and explained above is only the determined parts of the different resolution versions of the frame that have been generated based on the viewing orientation and tracked eye/fovea position as further taught in paragraphs 0082-0096 teaching for example “[b]ased on a specific vision field region to which each image layer in the plurality of image layers (200) corresponds, the one or more upstream devices may generate a set of pixel values for pixels (or positions) represented in the image layer” and “[t]he set of pixel values may be encoded into an input video signal to be transmitted to the downstream recipient device for the viewer”  and that “only a focal-vision image layer (e.g., within a 30 angular degrees from the viewer's view direction, within a 20 angular degrees from the viewer's view direction, etc.) corresponding to the viewer's focal-vision region is set to the highest spatial resolution and the most accurate color representation in the input video signal as transmitted from the one or more upstream devices” and “the remaining image layers in the plurality of image layers (200) corresponding to the viewer's non-focal-vision regions (e.g., a mid-peripheral vision field region, a far-peripheral vision field region, etc.) can be set in the decreasing order of spatial resolution and color representation accuracy” and again it is these layers which are sent to the companion device 324-1 such that only these parts are transmitted that have been determined as needed to be transmitted based on the view);
and the display processor on the companion display device:
generating a view orientation transformed output version of the frame to be displayed using data from the plural different resolution versions of the frame to be displayed generated by the processor transmitted to the companion display device by the host device (see Ninan, paragraphs 0155-0162 and figure 3B where “image rendering system 324-1” comprises the display processor on the companion display device which is generating a view orientation transformed output version of the frame using the data determined above needed to be transmitted such that only data which is necessary is received in the image layer versions comprising the frame and at host device and display processor 324-1 these “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)”).
Regarding claim 9, Ninan teaches all that is required as applied to claim 8 above and further teaches wherein the host device also transmits the data indicative of which resolution version of the frame generated by the processor is to be used for respective regions of a view orientation transformed output version of the frame to be generated by the display processor for display to the companion display device for use by the display processor on the companion display device (see Ninan, paragraphs 0149-0162 and figures 3A-3B as explained above where the host device also is considered to transmit the data indicative of which resolution version of the frame is to be used for respective regions by the display processor on the companion display device as claimed as for example “[b]ased on a specific vision field region to which each image layer in the plurality of image layers (200) corresponds, the one or more upstream devices may generate a set of pixel values for pixels (or positions) represented in the image layer” and “[t]he set of pixel values may be encoded into an input video signal to be transmitted to the downstream recipient device for the viewer” such that these layers received by the companion display device are transmitted the data in a form which indicates which resolution version of the frame is to be used so that these “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)” at the display processor on the companion display device).
Regarding claim 10, Ninan teaches all that is required as applied to claim 8 above and further teaches, wherein the host device determines the parts of the plural different resolution versions of a frame to be displayed generated by the processor that will be required by the display processor on the companion display device when using the plural different resolution versions of the frame to generate an output frame for display using data indicative of which resolution version of the frame generated by the processor is to be used for respective regions of a view orientation transformed output version of the frame to be generated by the display processor on the companion device for display (see Ninan, paragraphs 0149-0163 and figures 2A-2B where the host device 300 determines the parts of the plural different resolution versions of a frame to be displayed generated by the processor that will be required as the host device 300 comprises the image layer generator 312 which “comprises software, hardware, a combination of software and hardware, etc., configured to receive, via a bidirectional data flow 314, a viewer's view direction data; establish/determine the viewer's view directions (e.g., for each of the two eyes, etc.) over time in relation to a spatial coordinate system in which omnidirectional video content is to be rendered in the viewer's image rendering device (or display device); generate an overall video stream, etc” where this “overall video stream may comprise one or more video sub-streams for different image layers in pluralities of image layers representing the omnidirectional images” and one can then, from the host, “provide/transmit the overall video stream via the bidirectional data flow 314 directly or indirectly through intermediate devices, etc.) to a video streaming client, a display device, a storage device, etc”; see also, paragraphs 0082-0089 teaching the host or “one or more upstream devices may generate a set of pixel values for pixels (or positions) represented in the image layer” and the “set of pixel values may be encoded into an input video signal to be transmitted to the downstream recipient device for the viewer” where the “set of pixel values may be set in the input video signal to specific spatial resolution, specific frame rate, specific dynamic range, specific color gamut, etc., depending on the specific vision field region of the viewer” such that the host or upstream device determines the parts of plural different resolution versions of a frame to be displayed that will be required by the display processor on the companion device) .
Regarding claims 11-12 and 14-17, the instant claims are directed toward a “data processing system” comprising elements which correspond to those of claims 1-2 and 4-6 and 8, respectively such that the method performed in claims 1-2 and 4-6 and 8 operating the data system operates a system of similar components which have been addressed in claims 1-2, 4-6 and 8, respectively.  In light of this, the limitations of claims  11-12 and 14-17 correspond to the limitations of claims 1-2 and 4-6 and 8, respectively; thus they are rejected on the same grounds as claims 1-2 and 4-6 and 8 respectively. 
Regarding claim 20, Ninan teaches all that is required as applied to claim 11 above as explained above and further teaches a head mounted display device comprising the data processing system of claim 11 (see Ninan, paragraph 0036 teaching “mechanisms as described herein form a part of a media processing system, including but not limited to any of: cloud-based server, mobile device, virtual reality system, augmented reality system, head up display device, helmet mounted display device”).
Regarding claim 18, the instant claim limitations are recited as a “data processing system” made up of components which are equivalent to those functioning as addressed in claim 8 (which necessarily includes the limitations of claims 1 and 8), but which is more broad in most respects as it does not include the same clarifying amendments of claim 1, and which is more narrow in one aspect as it adds a “wherein” clause.  In light of this, as can be easily seen through brief inspection, the majority of the limitations of claim 18 correspond to the limitations of claim 8; thus it is rejected on the same grounds as claim 8 above.  Furthermore, Ninan further teaches wherein, for a set of for a set of successive frames to be displayed in which one or more images having static source frame data are repeatedly used within the set of successive frames to be displayed, the host processor is configured to not re-transmit data for the one or more images having static source frame data to the companion device for the set of successive frames to be displayed, and the companion device is configured to store the one or more images having static source frame data for use when generating the set successive frames to be displayed (note that “images having static source frame data” which “are repeatedly used within the successive frames to be displayed” is extremely broad as static source frame data could be data depicted in a source frame which is static, or could be frame data from a static source, or could be source frame data of any kind which is “static” in any way such that if a source frame were unchanging and given that the frames are of image data then this would be an image having static source frame data such that these are but a few examples of the various types of elements which would be within the scope of frames to be displayed in which one or more images have static source frame data; furthermore the claim does not specify or define the amount of time in which re-transmitting of such data should “not” occur as for example all times in which such data is not being re-transmitted is a time in which the host processor is configured “to not re-transmit data” and thus if at any point the host processor is not re-transmitting data which may be the images having static source frame data, then this would be within the scope of the claim; 
see Ninan, paragraphs 0125-0133 teaching a situation in which for a set of successive frames to be displayed such as those “at the second time point” the host processor is configured to not re-transmit the data for the one or more images to the companion device as instead “a second omnidirectional image to be rendered at a second time point immediately following the first time point may be represented by a second plurality of image layers generated by the one or more upstream devices still in reference to the first view direction (208-1)” such that the display processor “recipient device (or an image processing device operating in conjunction therewith) may dynamically and locally generate an updated focal-vision image layer corresponding to a focal-vision region of the viewer's vision field in reference to the second view direction (208-2) by combining: (i) an image sub-region 210 (diagonal fill pattern) from a transmitted focal-vision image layer (which still corresponds to a focal-vision region of the viewer's vision field at the first time point) in the second plurality of image layers; and (ii) an image sub-region 212 (dot fill pattern) from other image layer(s) (which correspond to peripheral region(s) or non-focal-vision region(s) of the viewer's vision field at the first time point) in the second plurality of image layers that make up the second omnidirectional image” such that the display processor’s “dynamic” generation of locally view-transformed successive frames from the functionally static source frame data (which is unchanging from the “first time point” and thus static), compared to what must be dynamically generated is the display processor generating the successive set of frames without any re-transmission by the host device as it has been configured to be static compared to the rendering needed to be done at the second time point such that the frames from the host device are to be repeatedly used in these situations—and note that as this occurs locally at the companion device recipient downstream device then this companion device is configured to store such data “locally” using a “buffer” operating at a higher frame rate for example and further note paragraphs 0070-0073 teaching that “at the recipient device, each image layer (or each image frame) in the plurality of image layers (200) may, but is not limited to only, be kept in a respective memory buffer in a plurality of memory buffers that stores the plurality of image layers (200)” meaning that such data would be stored in such buffers locally).
Thus Ninan anticipates the remaining limitations addressed above in connection with the limitations addressed with respect to claims 8 (and thus 1) and is rejected as such.
Regarding claim 19, the instant claim recites only the “display processor” portion of the system recited in claim 1 and thus claim 19 is a broader version of claim 1 directed toward the display processor of claim 1 which has already been addressed above.  In light of this, the limitations of claim 19 correspond to the limitations of claim 1 above; thus it is rejected on the same grounds as claim 1 above.
Regarding claim 21, the instant claim is directed toward a “non-transitory computer readable storage medium” and associated “data processor” executing a method on a data processing system where this system is equivalent to that in claim 1 and where Ninan teaches such a non-transitory CRM comprising code for executing on a processor in a data processing system which is equivalent (see Ninan, paragraphs 0202-0215 and figure 5 teaching the system 500 with “instructions, when stored in non-transitory storage media accessible to processor 504, render computer system 500 into a special-purpose machine that is customized to perform the operations specified in the instructions”).
Regarding claim 22, Ninan teaches all that is required as applied to claim 1 above and further teaches wherein the display processor, when generating a view orientation transformed output version of the frame based on the data indicative of which resolution version of the frame generated by the processor is to be used for respective regions of the view orientation transformed output version of the frame to be displayed (see Ninan, paragraphs 0125-0133 as explained above, the display processor “recipient device, or an image processing device operating in conjunction therewith, may be configured to locally adapt to the changes in the changes in the viewer's view direction and/or the changes in image content in the omnidirectional images at a relatively high frame rate (or buffer refresh rate) (or with a high number of frames per second) for the purpose of rendering subsequent omnidirectional images contemporaneous with the changes in the viewer's view direction” such that this entails the display processor generating a view orientation transformed output version of the frame such as in the teaching to “render the second omnidirectional image at the second time point, the recipient device (or an image processing device operating in conjunction therewith) may dynamically and locally generate an updated focal-vision image layer corresponding to a focal-vision region of the viewer's vision field in reference to the second view direction (208-2) by combining: (i) an image sub-region 210 (diagonal fill pattern) from a transmitted focal-vision image layer (which still corresponds to a focal-vision region of the viewer's vision field at the first time point) in the second plurality of image layers; and (ii) an image sub-region 212 (dot fill pattern) from other image layer(s) (which correspond to peripheral region(s) or non-focal-vision region(s) of the viewer's vision field at the first time point) in the second plurality of image layers that make up the second omnidirectional image” such that the local recipient display processor is generating these view orientation transformed outputs using the appropriate data from each version of the frame based on the viewpoint data indicating which versions are necessary in order to render the appropriate resolution to the optimal portion of the eye, as explained above), performs processing to smooth transitions between adjacent regions of the view orientation transformed output version of the frame when adjacent regions are generated using different resolution versions of the frame (see Ninan, paragraph 0115 teaching that when using different resolution versions of the frame to generate a view orientation transformed output frame such as discussed immediately above, that “two adjacent image layers in the plurality of image layers (200) may partly overlap spatially with each other” and “values for pixels in the partially overlapped sub-regions of the two adjacent image layers may be used for decontouring, debanding, anti-aliasing, etc., for the purpose of removing visual artifacts that could otherwise be introduced in boundaries of the adjacent image layers” meaning that smoothing such as anti-aliasing of boundaries of adjacent image layers is disclosed).
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
Applicant first argues on pages 15-17 with regard to the independent claims that Ninan does not teach or suggest the amended portions of claim 1.  Particularly Applicant argues that based on certain noted portions of Ninan that “the video streaming server of Ninan merely produces the image layers having pixel values and transmits them to the client” and “the server must then determine how to ‘stitch’ those layers together.”  Applicant asserts that the “server of Ninan is not provided with additional information of the form required by claim 1 that…indicates which resolution version should be used by the display processor…and explicitly indicates to the display processor whether a single or plural resolution versions are to be used to generate respective regions of the view transformed output frame.”  The Examiner respectfully disagrees.
First note that Applicant initially argues that image layers having pixel values are transmitted to a client downstream from the upstream device such that the “server must then determine how to ‘stitch’ those layers together” but then argues that “the server of Ninan is not provided with additional information of the form required.”  The Examiner notes that the way that the server or downstream display processor device determines how to stitch or composite any given set of layers from the upstream frame generating processor is by “view direction movements” which are tracked and which explicitly indicate to the display processor whether a single or plural resolution versions are to be used to generate respective regions of the view transformed output frame as explained in connection with paragraphs 0126-0133 of Ninan as explained in the rejections above.  The view directions which are tracked allow for the view transformed outputting to occur locally with respective to view directions which necessitate which versions of the frames are to be used as in figures 2A-2C of Ninan.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “explicitly indicates to the display processor whether a single or plural resolution versions are to be used”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Note however that the Examiner has addressed the limitation as if it appears in the claim with the additional information in Ninan doing such explicit indicating.
Applicant then argues that the newly added limitations of claim 18 are not disclosed or suggested by Ninan.  The Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “interface elements” and “2D billboards” do not appear in the claims nor do the claims require these to be the types of “images”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   See the above rejection of claim 18 which explains how Ninan does anticipate the claim language under the broadest reasonable interpretation of the claims.
No further specific arguments are advanced and thus the claims specifically argued above as well as the remaining claims are rejected as anticipated by Ninan as fully explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/
Examiner, Art Unit 2613                  


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20180176535